Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIOS SPEEDWAY MOTORSPORTS, INC. ACTUAL AND PRO FORMA RATIOS OF EARNINGS TO FIXED CHARGES Year Ended December 31: Three Months Ended March 31, Actual Ratios of Earnings to Fixed Charges (in thousands) Income (loss) from continuing operations before income taxes $ 41,226 $ (48,563 )(3) $ 63,685 $ 17,920 $ 71,085 $ (6,718 )(6) Equity investee losses (earnings) — 41,226 (48,563 ) 63,685 17,920 71,085 (6,718 ) Fixed charges, excluding capitalized amounts: Interest expense, including amortization of financing costs 21,771 32,240 41,581 42,414 52,513 6,304 Earnings as defined 62,997 (16,323 ) 105,266 60,334 123,598 (414 ) Fixed charges: Interest expense, including amortization of financing costs 21,771 32,240 41,581 42,414 52,513 6,304 Capitalized interest 321 168 574 2,286 710 61 Fixed charges $ 22,092 $ 32,408 $ 42,155 $ 44,700 $ 53,223 $ 6,395 Ratio of Earnings to Fixed Charges 2.9x N/A (1) 2.5x 1.3x (4) 2.3x N/A (5) Pro Forma Ratios of Earnings to Fixed Charges Year Ended December 31, 2014 Three Months Ended March 31 , (in thousands) Pro forma income from continuing operations before income taxes $ 45,975 $ 4,130 (7) Equity investee losses (earnings) — — 45,975 4,130 Pro forma fixed charges, excluding capitalized amounts: Interest expense, including amortization of financing costs 17,022 3,828 Pro forma earnings as defined 62,997 7,958 Pro forma fixed charges: Interest expense, including amortization of financing costs 17,022 3,828 Capitalized interest 321 61 Pro forma interest expense, including amortization of financing costs $ 17,343 $ 3,889 Pro forma Ratio of Earnings to Fixed Charges 3.6x 2.0x For the year ended December 31, 2013, fixed charges exceeded earnings by approximately $48.7 million, resulting in a ratio of less than one. Using an effective interest rate for the Private Notes of 2.1% for theyear ending December 31, 2014 and 1.9% for the period ending March 31, 2015. Includespre-tax charges of $89.0 million related to impairment of goodwill and $18.5 million related to the loss on early debt redemption and refinancing. Includes pre-tax charges of $48.6 million related to impairment of goodwill and $7.5 million related to the loss on early debt redemption and refinancing. (5) For the three months ended March 31, 2015, fixed charges exceeded earnings by approximately $6.8 million, resulting in a ratio of less than one. (6) Includes pre-tax charges of $8.4 million related to the loss on early debt redemption and refinancing and $1.7 million related to interim interest expense resulting from the Private Notes being issued in January 2015 before the redemption of the 2019 Senior Notes in March 2015 because of a favorable interest rate environment and required notice of redemption to 2019 Senior Note holders by the Company. (7) Adjusted for pre-tax charge of $8.4 million related to the loss on early debtredemption and refinancing.
